Citation Nr: 0012291	
Decision Date: 05/09/00    Archive Date: 

DOCKET NO.  94-39 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right knee.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from August 1968 to 
October 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The Board 
in June 1996 remanded the case for further development.  The 
case has recently been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
disability of the right knee is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  PTSD linked to the veteran's military service is not 
currently shown.

3.  The veteran without good cause failed to report for a VA 
medical examination or to respond to requests for assistance 
in the evidentiary development of facts pertinent to his 
claims. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability of the right knee is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, as amended effective March 7, 1997, 64 Fed. 
Reg. 32807-32808 (June 18, 1999), 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's March 1968 medical examination for military 
service was unremarkable for the right knee or psychiatric 
status.  The service medical records in October 1968 report 
direct trauma to the right knee and lack of range of motion 
due to pain.  The impression was acute traumatic synovitis.  
An interim profile was issued for 48 hours for traumatic 
synovitis of the right knee.  The records show a November 
1968 clinical record entries of anxiety, nervousness and 
insomnia without further elaboration.   Medical history in 
October 1969 notes no history of knee symptoms and complaint 
of nervous trouble or depression.  The separation examination 
noted a "mental problem" and normal lower extremities.  A 
psychiatric evaluation report shows a diagnosis of paranoid 
personality that was found to have existed prior to service 
and no significant mental defect warranting separation 
through medical channels.  

His military personnel records note 12 months of service inn 
Vietnam but he was returned for separation after less than 
three months of service in that area.  He was credited with 
participation in the "9th VN Camp".  The DD Form 214 showed 
less than three months of Vietnam service and his award of 
the Republic of Vietnam Campaign Medal and the Republic of 
Vietnam Service Medal.  

His initial VA benefit application was in 1970 for a back 
injury.  His contact with VA in 1977 mentioned educational 
benefits and advised the agency of his name change.  When he 
initially applied for VA benefits for PTSD in 1990 he 
included a copy of a Social Security Administration (SSA) 
decision issued in June 1990.  

The decision referred to two psychiatric examinations by H. 
H., M.D., who found adjustment disorder and personality 
disorder and noted a history of alcohol and PCP abuse and 
prison incarceration.  E. W., M.D., found adjustment disorder 
and a severe alcohol problem.  Psychological testing found 
functional psychosis believed to be environmental.  The 
clinician noted the veteran left out significant historical 
details regarding criminal involvement, unsatisfactory 
military service, understated drug dependence and the fact 
that he was charged with the death of his brother.  The 
clinician believed the veteran suffered from alcohol 
dependence and substance abuse as well as a post-traumatic 
stress syndrome, personality disorder and dysthymia related 
to incidents surrounding his military service and the death 
of his brother.  It was noted in the SSA decision that the 
veteran suffered from intrusive recollections of a traumatic 
experience, which caused marked distress, and symptoms of a 
generalized anxiety disorder.  There was no reference to the 
right knee.  He was found to have severe depression, anxiety, 
an adjustment disorder with anxious mood and a mixed 
personality disorder with schizoid features.  

Other information on file included a 1986 psychiatric 
evaluation by M. V., M.D., wherein the veteran reported 
feeling tense, apprehensive somewhat fearful and paranoid 
since an altercation with police in 1982.  The diagnoses were 
PTSD and mixed personality disorder.  In summary, the 
examiner noted the veteran's history was of unknown 
reliability in discussing symptoms since the early 1980's.  
Contemporaneous VA medical records show mental hygiene 
diagnoses of schizophrenia, mixed organic mental disorder and 
mixed personality disorder.  

The VA records also showed references to recent the right 
knee symptoms when the veteran was seen in late 1989.  
Hospital admission in late 1990 noted a six-week history of 
right knee pain after he twisted the knee getting out of bed.  
It was also reported that he was unsure of his psychiatric 
diagnosis for which he was being treated.  An evaluation of 
the knee was not completed.  The diagnoses included status 
post right knee pain with probable medial meniscectomy.  

VA examination completed in early 1991 found invalid profile 
after psychology testing and mentioned a right knee problem 
that was not described in greater detail.  

Based upon this evidentiary record, the RO in July 1991 
denied service connection for PTSD, a personality disorder 
and a right knee disorder.  The RO found PTSD related to 
incident other than service and that no findings related to 
the right knee had been reported.  The RO furnished the 
veteran written notice in July 1991 and he filed a notice of 
disagreement in May 1992.  He was issued a statement of the 
case in September 1993 and a substantive appeal was timely 
filed.  

Other VA medical records were received showing in 1990 and 
1991 right knee pain and sprain and hospitalization in late 
October 1990 for arthroscopic evaluation that found a 
meniscus tear.  There is also a reference to probable 
schizophrenia, personality disorder and discussion regarding 
circumstances leading to his brother's death.

VA examination in 1993 found the veteran complaining of a 
right knee injury after an encounter with law enforcement 
personnel in the early 1980's.  Diagnoses included 
degenerative arthritis of the knee and right knee pain, 
instability and tenderness as described.  

VA psychology evaluation in 1993 was reported as showing an 
invalid profile because of an exaggerated manner of response 
and endorsing a wide variety of inconsistent symptoms and 
attitudes.  Because of this, the scale for PTSD was to be 
viewed with caution although it was noted the veteran scored 
was well above the cutoff for PTSD and he admitted to 
suffering from a number of PTSD symptoms.  
He provided a completed PTSD questionnaire and was 
interviewed by a member of the social work service who 
reported his various symptoms.  He failed to report for a 
psychiatry examination.  The same interpretation was reported 
after additional psychological testing in early 1994.  

A VA psychiatric examiner reviewed the claims file in June 
1994 and reported the veteran denied any combat experience 
but that he was around dead bodies when he had to ship 
equipment from one place to another.  He mentioned 
nightmares, flashbacks and depression after he returned from 
Vietnam.  He also reported psychiatric care at the California 
Men's Colony in the 1970's and said that he shot and killed 
his older brother in 1972.  According to the examiner, the 
veteran gave a history of childhood physical abuse, many 
juvenile problems and incarceration.  After mental status 
examination the examiner noted that the veteran had been 
suffering from symptoms of PTSD since he returned from 
Vietnam and that he had a history of being unable to hold a 
job, drinking heavily, using street drugs and going to jail 
after killing his brother.

The multiaxial diagnosis showed on Axis I, chronic PTSD, 
history of depression with psychotic features and history of 
substance abuse in remission.  On Axis III, psychosocial 
stressors were a history of suffering severe physical and 
emotional abuse as a child and incarceration for four years 
after killing his brother.

At a RO hearing in 1995, the veteran recalled a knee injury 
in service during basic training for which he was not 
treated.  He said that he continued to have problems, which 
became more problematic after an encounter with police in the 
early 1980's. He recalled having surgery eventually and that 
the physician said the problem was long standing.  Regarding 
PTSD, he recalled the base being attacked a few miles from 
his location on the day he arrived.  He said he was never 
under direct attack while on guard duty but recalled 
potential dangers during convoys and from fire.  
He also mentioned a potential for dangerous encounters while 
on liberty and recalled an attempted suicide at his base.  

The Board in June 1996 remanded the case for additional 
evidentiary development of both issues on appeal.  The RO in 
July 1996 sent the veteran various forms to complete.  The 
correspondence was mailed to his Los Angeles address of 
record.  The correspondence was reissued to the same address 
in May 1997.  The veteran in August 1997 advised the RO by 
letter of a recent name change.  The letter contained the 
same Los Angeles address.  The RO scheduled him for 
examinations in June 1999 and notice was mailed to him at his 
address of record.  The RO was advised that he did not report 
for examination.  The RO in September 1999 issued a 
supplemental statement of the case wherein the veteran was 
advised of the failure to report for examination and that 
potentially material evidence was not available for 
consideration.  This document was mailed to his address of 
record.  The representative in March 2000 noted that the 
veteran had not responded to any of the correspondence since 
the Board remand and offered no reason for the veteran's 
failure to cooperate in the development of the claim.

The Bord also contacted a Department of the Army agency to 
develop the veteran's PTSD claim.  The agency responded 
initially in January 1997.  The agency report in August 1999 
confirmed several standoff attacks against his base during 
the period he was stationed there.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

	In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied. Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be based on the evidence 
of record. When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a 
benefit, which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b).

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim for service connection for a disability of the 
right knee is not well grounded and must be denied.

As a result of the veteran not having satisfied the elements 
for a well grounded claim for the disability of the right 
knee, there is no further obligation to assist him in the 
development of the claim.  The Board finds that any 
obligation that existed has been met in view of the 
development that has been completed as result of the Board 
remand in this case.  

There does not appear to be any deficiency in the development 
that could be viewed as potentially prejudicial to the claim.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board may have 
given the impression that the claim was well grounded when it 
remanded the case, although the Board stated only that a well 
grounded claim was possible.  However, the determination of 
well groundedness must be made in accord with the applicable 
legal standard.  As the Board finds the claim to be not well 
grounded, there is no burden upon the Board to require 
another examination or explanation regarding a nexus between 
the veteran's right knee disability and a right knee injury 
in service.  Brewer v. West, 11 Vet. App. 228 (1998).  The 
record shows the veteran asked for a hearing before a RO 
hearing officer in lieu of a Board hearing.  

The Board must point out that it was the holding in Morton v. 
West, 12 Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he has not been identified as a 
medical health care professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, assertions 
regarding a link between his service and a current disability 
of the right knee and degenerative joint disease of the right 
knee cannot constitute cognizable evidence, and as cognizable 
evidence is necessary for a well grounded claim, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the absence of 
cognizable evidence renders a claim not well grounded.

The Board has noted the reference in service to acute 
traumatic synovitis of the right knee in late 1968.  However, 
the Board must observe that the record of treatment after 
service is comprehensive and it does not provide any basis to 
support a link between the degenerative disease of the right 
knee or other disability of the right knee shown initially in 
the late 1980's and military service.  

Collectively the record confirms degenerative joint disease 
of the right knee currently but it offers no support in the 
medical nexus determination of whether the degenerative joint 
disease is linked to the right knee injury during military 
service.  No examiner has opined in favor of service 
connection and the veteran has not advised VA of any other 
evaluation as comprehensive that offers a favorable opinion.  
His testimony that a clinician said the right knee problem 
was longstanding does nothing to support a causal link to 
service.  The VA reports note the right knee mentioned 
initially in connection with an altercation injury in the 
early 1980's and then much later after a more recent injury.  
It is the appellant's burden to produce competent evidence or 
alert the Board to the existence of such evidence to well 
ground a claim and thereby trigger the duty to assist.  

In summary, the medical evidence of record does not confirm a 
presently existing right knee disability linked to military 
service.  In other words, at this time the Board must 
conclude that the veteran's claim is, in essence, predicated 
on his own opinion.  The medical nexus element essential to a 
well grounded claim missing in this case.  Continuous 
symptomatology since service is not shown by medical 
evidence.  McManaway v. West, 13 Vet. App. 60 (1999).  
Further, the veteran is not relieved of the burden of 
establishing by medical evidence a nexus to service for any 
chronic disability of the right knee now present and the 
record does not include such evidence.  See Voerth v West, 13 
Vet. App. 117 (1999), clarifying Savage v. Gober, 10 Vet. 
App. 488 (1997).

The RO denied the claim for service connection of a 
disability of the right knee on a different basis.  However 
the veteran is not prejudiced by the Board decision to deny 
the claim as not well grounded.  In considering the claim on 
the merits, the RO accorded the claim more consideration that 
it warranted under the circumstances.  The Board further 
finds that the veteran has been advised of the evidence 
necessary to establish a well grounded claim, and he has not 
indicated the existence of any post service medical evidence 
that has not already been obtained that would well ground the 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. To well ground the claim would 
of course require a somewhat less burdensome showing from the 
veteran.  Information reviewed by SSA, specifically, a 
psychologist's assessment would seem to present a diagnosis 
of PTSD linked to service events.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997). 

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.  The record shows the veteran was afforded VA examination 
in 1994 and does have the PTSD diagnosis.  The examiner 
presumably applied the then current diagnostic criteria and 
took them into account.  Cohen, 10 Vet. App. at 140.  

The recent changes to § 3.304(f) are noted as well as the 
retroactive application. From the examination report it 
appears other elements in the PTSD diagnostic formulation 
were not met.  It is noteworthy that the VA examiner did not 
list military service as a stressor in the multiaxial 
diagnosis but did list childhood and other events unrelated 
to military service.

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness. 
The Board is no longer required to determine if there is a 
clear, current diagnosis of PTSD linked to service events.  
Prior to the early 1990's there was an indication in the 
record of PTSD and psychology evaluators concluded there was 
evidence to support PTSD in current psychological testing, 
although it was noted that the profile was consistently 
invalid.  The diagnosis seemed equivocal for inservice 
stressors, particularly since the SSA record noted several 
independent psychiatry assessments that did not list PTSD as 
a diagnosis for the veteran.  The VA examiner in 1994 found 
support for PTSD in life experiences other than military 
service.

Thus, from the record, there are multiple diagnoses as to the 
veteran's psychiatric disability, although PTSD appears in 
the forefront in 1994.  It is the Board's opinion that the 
record does not establish a diagnosis of PTSD linked to 
service in this case.  A clear diagnosis of PTSD is no longer 
an essential element to establish service connection but the 
change in the regulation cannot be applied earlier than its 
effective date.  The record shows the last VA examination 
preceded the effective date of the change.  The clear 
diagnosis was a regulatory term and the Court had defined as 
an unequivocal diagnosis.  Cohen, 10 Vet. App. at 139.  The 
Court did not define clear or unequivocal diagnosis, nor did 
the preamble information in the publication of the proposed 
or final amendment adding section 3.304(f) clarify the term.  
In the legal context unequivocal is defined as:

Clear, plain; capable of being understood in only one 
way or as clearly demonstrated.  Free from uncertainty, 
or without doubt; and, when used with reference to the 
burden of proof, it implies proof of the highest 
possible character and it imports proof of the nature 
of mathematical certainty. 

Similarly defined, clear means obvious, beyond reasonable 
doubt, perspicuous or plain; free from all limitation, 
qualification or shortcoming.  Black's Law Dictionary, 317, 
1698 (Revised Fourth Edition, 1968). 

The current standard is somewhat less rigorous but the Board 
believes the determination must take into account the several 
diagnostic assessments of record to reach a determination of 
whether the veteran's PTSD is linked to service.  The Board 
is bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f) that now 
appears in accord with 38 U.S.C.A. § 5107(b) and 38 U.S.C.A. 
§ 501.  There is a comprehensive VA examination and earlier 
psychiatry evaluations that did not find PTSD linked to 
service.  And, there are other assessments in the early 
1990's that reported PTSD symptoms being endorsed but 
cautioned reliance due to an invalid psychological testing 
profile.  

Whether the diagnosis with respect to PTSD meets current 
criteria cannot be determined because of the veteran's 
failure to cooperate in the development of the claim.  The 
Board will note that the veteran has mentioned the various 
stresses in service but the VA examiner did not find PTSD 
related to inservice events.  

The VA examination was based upon examination of the veteran, 
psychological testing and review of the record and PTSD 
linked to service was not confirmed.  The stressors for PTSD 
were other life events from childhood and the responsibility 
for his brother's death and incarceration.  As noted, the 
examinations for SSA did not appear to support PTSD, which 
had been noted in a contemporaneous psychology assessment as 
in part linked to military service.  

The multiaxial diagnosis reported in 1994 corresponded to the 
format found in the DSM III-R  (Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition, Revised (1987), 
hereafter DSM).  The DSM explained that the Axis IV entry in 
the case of PTSD would be an exception to the requirement 
that the stressor had occurred within one year of the 
evaluation and provided a listing of psychosocial stressors.  
DSM III-R, Quick Reference, at 33-37, see also DSM III, Quick 
Reference (1980), at 11-12 for similar information pertinent 
to the multiaxial evaluation of PTSD.  

The Board must also point out that the veteran did not seem 
to indicate any direct combat experience or other hostile 
contact during his brief service in Vietnam.  Assuming the 
attack he mentioned on arrival at his base is one confirmed 
in the military agency report of 1999, he said this was not 
close to his location.  He appeared to emphasize potential 
dangers rather than actual events in his hearing testimony.  
Since the VA examiner did not appear to find an inservice 
stressor responsible for PTSD, the Board does not find the 
holding in Gaines v. West, 11 Vet. App. 353 (1998) that 
supplemented Cohen v. Brown, 10 Vet. App. 128 (1997), to 
require further development of the significance of his 
participation in a named campaign.  See also VAOPGCPREC 12-
99.  Nonservice related stressors are reported and several 
examinations including a comprehensive VA evaluation appeared 
to into account the veteran's history in not finding PTSD 
related to military service.  

The Board chooses assign significant probative weight to the 
early psychiatry examinations reported by SSA that did not 
report PTSD and the more recent VA examination that did not 
link the diagnosis of PTSD to service stressors.  The Board 
has not been given any reason to doubt that the SSA decision 
accurately reported the various psychiatry findings and 
conclusions.  The examinations, collectively, appeared to 
have been thorough in the assessment and identification of 
the veteran's psychiatric disability.  The VA examination and 
earlier evaluations appear to have been based on a fair 
consideration of the material evidence, and to reflect 
significant knowledge and skill in analysis of the pertinent 
data.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  As 
with any piece of evidence, the credibility and weight to be 
attached to a medical opinion is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Thus the Board concludes there is currently no 
established diagnosis of PTSD linked to service, which is a 
critical element that must be present to support service 
connection.  Accordingly the appeal is denied.

The veteran's failure to cooperate has not been justified.  
There is no argument from the veteran or his representative 
regarding good cause for his inaction.  The RO 
conscientiously sought to develop the claim through contact 
with the veteran at his known address at each stage of the 
appeal.  

The veteran was also contacted for medical examination.  His 
situation is clearly different from that presented in Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  The veteran's 
whereabouts appears established.  The record does not confirm 
that correspondence addressed to the veteran by the RO 
pursuant to the 1996 remand has been returned as undelivered.  
38 C.F.R. § 3.1(q).  The Board observes that the veteran was 
advised by the RO supplemental statement of the case of the 
significance of failing to cooperate in that he was told 
evidence that could be material to the outcome was not 
available for consideration.  The veteran's failure to 
respond to this in any manner to indicate he might have had 
good cause for not reporting allows the Board to reasonably 
conclude that none existed. 

Although none of the recent RO correspondence was returned as 
undelivered, the representative has not offered any 
information indicating that the veteran's current address has 
changed.  The record does not show he responded or otherwise 
advised the representative of a reason for failing to 
cooperate.

The RO addressed letters to the veteran at his known address 
in Los Angeles to obtain information.  A medical examination 
request form dated in June 1999 showed the same address for 
the veteran.  The veteran's only contact was to inform the RO 
of a name change.  Information on file shows that he did not 
report for the examination.  The RO issued a supplemental 
statement of the case to the veteran at his known address.  
Therein it was noted that he failed to report for a scheduled 
examination.  The representative in March 2000 did not offer 
any reason for the veteran's failure to report for the 
examination or to cooperate in providing information.  

The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's initial rating claim require that his claim be 
decided on the evidence of record.  The distinction between 
treatment of initial compensation claims and other claims 
such as a claim for increase is clear in the regulation.  The 
Board is bound in its decisions by VA regulations but not 
manual provisions.  38 C.F.R. § 19.5.  

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report.  Although arguably 
distinguishable from the situation in Engelke v. Gober, 10 
Vet. App. 396, 399 (1997), the facts of this case appear 
similar enough and do not appear to justify additional 
development.  For example, there is no evidence from the 
representative to suggest that the veteran's whereabouts are 
unknown or that he is at another address.  He did not report 
for an examination and did not respond to a request for 
medical information.  As noted previously neither he nor his 
representative has offered any reason for the failure to 
cooperate.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination.  He did contact 
the RO only to advise of a name change, but no change in 
address.  Thus, the Board is satisfied that the veteran 
failed to report to the scheduled examination or otherwise 
cooperate as requested without good cause.  38 C.F.R. 
§ 3.655.  The argument could be made that his inaction to all 
requests from the RO to develop facts pertinent to the claim 
is evidence that he has abandoned the claims.  38 C.F.R. 
§ 3.158.  However, the Board was obligated to decide the 
claim on the record.


ORDER

Service connection for a disability of the right knee is 
denied.

Service connection for PTSD is denied. 


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 

